Citation Nr: 1728048	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-49 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation due to individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The appellant is a Veteran who had active Army service from April 1968 to November 1969, including service in Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2015, the Board Remanded the appeal for an evaluation in excess of 20 percent for diabetes mellitus (diabetes) and for TDIU.  In September 2016, the Board denied the claim for an increased evaluation for diabetes and again Remanded the claim for TDIU.  That claim now returns to the Board.

The Veteran testified before the Board at a Travel Board hearing conducted before the undersigned in February 2015.  The transcript of that hearing is associated with the Veteran's electronic claims file.  

The Veteran's claims file is wholly electronic.


FINDINGS OF FACT

1.  The Veteran has been awarded service connection for two disabilities, posttraumatic stress disorder and diabetes, resulting in a 60 percent combined rating, a combined rating which does not meet the criteria for a schedular TDIU.

2.  The Veteran had post-service training or occupational experience in a variety of jobs, with self-employment driving his own 18-wheel truck for many years, then driving a dump truck on an as-needed basis until he was laid off in 2008. 

3.  The Veteran's service-connected diabetes has not precluded employment requiring light physical activity or moderate physical activity, and his PTSD has not precluded employment requiring interactions with others, such as fellow employees or supervisors, or the public.   
4.  The Veteran's service-connected disabilities in combination do not preclude him from performing gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The Veteran does not meet the criteria for an award of TDIU.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and assist each claimant for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2016); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA met the duty to notify by way of a letter sent to the Veteran in November 2008 which fully addressed all notice elements related to a claim for TDIU.  Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a Veteran in the development of a claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, identified private treatment records, and VA outpatient treatment during the pendency of the appeal with the claims file.  VA Vocational Rehabilitation records have been associated with the claims files.

Medical records were requested from the Social Security Administration (SSA), but SSA had no medical records for the Veteran.  The Veteran provided SSA correspondence showing the amount the Veteran was paid each month in SSA benefits based on age.  The Veteran also provided SSA records reflecting that the Veteran had no reported earned income.  The Board is satisfied that there has been substantial compliance with the requirements of the prior remands in this case, and that the Veteran has established that he did not have substantial gainful employment after he was laid off in 2008, so as to substantially comply with the development directed in the 2016 Board Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was afforded several VA examinations throughout the more than eight years of the pendency of the claim.  The 2009, 2011, 2015, and 2017 examination reports were thorough and are adequate upon which to base a decision with regard to the Veteran's TDIU claim.  

Further, the Veteran was provided an opportunity to set forth his contentions at a Board hearing.  At the February 2015 Travel Board hearing, the Veteran's representative and the undersigned fully explained the issues and focused on the elements necessary to substantiate the appeal, and suggested additional evidence that might substantiate the appeal.  Each duty to the Veteran outlined in 38 C.F.R. § 3.103 was met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Claim for TDIU

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2016).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

VA will interpret the schedular requirements in 38 C.F.R. § 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  

The Veteran has been awarded service connection for two disabilities, PTSD and diabetes mellitus.  From December 27, 2010, the Veteran's PTSD has been evaluated as 50 percent disabling; a 30 percent evaluation was assigned prior to that date.  The Veteran's diabetes mellitus has been evaluated as 20 percent disabling throughout the appeal.  The Veteran has a combined 60 percent disability evaluation, as calculated under 38 C.F.R. § 4.25, since December 27, 2010.  

Thus, he does not meet the criteria for TDIU on a schedular basis, as he does not have a single disability rated as 60 percent disabling, and the two service-connected disabilities does not result in a combined evaluation of 70 percent or more.  The service-connected disabilities do not result from the same injury or affect the same bodily system.  Therefore, consideration of TDIU on an extraschedular basis is required.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other Veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to warrant TDIU.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  

The effect of a service-connected disability appears to be measured differently for purposes of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for extraschedular purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The regulatory provision at 38 C.F.R. § 3.321(b)(1) requires marked interference with employment, but an award under 38 C.F.R. § 4.16 requires evidence of actual unemployability.  Id.  

Facts 

When the Veteran submitted a December 2008 TDIU claim, he had already sought increased evaluations for his service-connected disabilities.  In December 2008, the Veteran sought VA vocational rehabilitation benefits, in addition to the TDIU claim.  

Vocational rehabilitation records in January 2009 disclose that the Veteran, then 63 years old, reported that he had earned a certificate of completion of a program of training as a diesel mechanic and completed a program of training as a truck driver and thereafter earned a commercial driver's license (CDL) in the 1970s.  He was a self-employed 18-wheel trucker from 1977 to 1995.  He then worked for a subcontractor as a dump truck driver, and then worked part-time as a truck driver until September 2008.  See December 2008, Veteran's Application for Increased Compensation Based on Unemployability; January 2009, Pioneer Rehabilitation Complete Assessment.  

Additionally, the Veteran attended a 6-month training program for culinary arts (cooking and baking) in the 1970s and obtained a certificate.  The Veteran had experience as a dishwasher and as a janitor.  The Veteran expressed interest in returning to driving a tractor-trailer, being a mechanic, or driving a shuttle or taxi.  The Veteran's scores on testing of educational achievement revealed functional equivalency slightly above 4th grade level.  

The Veteran reported that he had service-connected PTSD, diabetes, numbness and neuropathy in both feet, and numbness in the right hand.  VA vocational counseling interviews report, January 2009, February 2009.  The Veteran reported that he did not know how his service-connected disabilities affected his ability to work, and reported that he felt that his disabilities did not prevent his from working in his field.  The Veteran reported other medical disorders, including hypertension, bilateral arthritis of the knees, and mild back pain.  He reported that he had to avoid going up or down steps, and had to limit his motion while picking up or carrying items in order to control knee pain.  

The vocational rehabilitation counselor noted that the Veteran had performed many jobs.  However, since it had been decades since the Veteran attended motor vehicle mechanics training course, it was likely that some of his skills in this area were outdated.  The vocational counselor suggested several types of employment for which the Veteran had transferrable skills, such as automotive service technician, unarmed security guard, and passenger vehicle driver, among other types of employment.  

The Veteran identified a narrow range of jobs he would consider, primarily truck driving and motor vehicle mechanic.  The vocational counselor noted that "Due to his self prescribed lifting/carrying restrictions, it is expected that he may have difficulty repairing/maintaining vehicles and performing the physical demands of an auto mechanic (sic)."  

The vocational rehabilitation assessment report also disclosed that the Veteran had no specific method for remembering appointments or for organizing his medications to assure that he took the proper doses at the recommended times.  

The Veteran was found ineligible for vocational rehabilitation and employment services because it was unreasonable to expect that the Veteran could obtain and keep competitive employment of the types he wished to pursue, given "his age (approaching retirement age per Social Security guidelines), not possessing a high school diploma nor GED, academic limitations, and his self prescribed restrictions," referencing the Veteran's limitation due to non-service-connected knee disability.  See January 9, 2009 Complete Assessment, Vocational Rehabilitation and Educational Services file.  

A May 2009 statement from the Veteran's last employment reflected that the Veteran earned $1,380.00 in the year preceding the ending date of the employment.  The employer stated, as to reasons for termination, "work not A[illegible]/A."  The Board interprets this notation as possibly indicating that the employer had no work available for the Veteran at the time of the statement.  

The VA examiner who conducted August 2009 VA medical examination noted that the Veteran had been started on insulin about two months prior to the examination.  No subjective or objective evidence of polyneuropathy was presented.  The examiner concluded that the Veteran had "no restrictions regarding employment capacity."  

At his August 2009 psychiatric examination, the Veteran reported he was not working because "the company got slower -- they just laid me off - I don't work now because of my legs and I'm taking that insulin which kind of holds me back."  The examiner noted that the Veteran and his fourth wife were in the process of divorce.  The examiner concluded that the Veteran's PTSD symptoms were "not severe enough to interfere with occupational and social functioning."  

In December 2009, the Veteran sought VA mental health treatment.  Sertraline was prescribed.  

2010 VA outpatient treatment notes reflect that the Veteran sought continued evaluation for his blood pressure and diabetes, and complained of left knee pain and swelling and right knee pain.  His left knee effusion and pain increased in severity, and he began using a cane.  

At February 2011 VA examination, the Veteran reported difficulty coping with crowds, reported that he stayed to himself, and was unable to work as a truck driver because of blackouts due to his diabetes.  The examiner concluded that the Veteran had reduced reliability and productivity due to PTSD.  

The Veteran underwent left knee surgery in April 2012.  See March 2012, April 2012, May 2012 VA outpatient treatment notes and May 2012-June 2012 VA Physical Therapy Notes.  The Veteran required overnight emergency care for dehydration several weeks following surgery.  

In September 2012, the Veteran completed a "Medical Examination Report for Commercial Driver Fitness Determination."  The Veteran signed the completed form himself as the "examiner."  The Veteran indicated he did not meet the required standards for fitness for purposes of a CDL drivers' license due to use of insulin.  The Veteran circled a portion of a printed form that describes use of insulin as a disqualifying medical condition precluding issuance of a Commercial Driver's License.  

The Board notes that, by law, since August 2005, individuals who drive a truck used for interstate commerce must request an exemption from the Department of Transportation fitness standards in order to qualify for a CDL if the driver requires insulin for control of diabetes.  70 Fed. Reg. 57,642-45 (Oct. 3, 2005); see 49 C.F.R. §§ 391.41(a)(3)(ii), 391.43 (2016); 49 C.F.R. § 391.41 (as in effect 2008-2015).  Obtaining an exemption requires medical examination, and the examiner is asked to report objective indicators of the applicant's medical control of diabetes, frequency of hospitalizations for treatment of diabetes, and visual acuity.  See www.fmcsa.dot.gov/sites/fmcsa.dot.gov/files/docs/Diabetes_Exemption_Package0706.pdf.  

VA outpatient treatment records in 2013 reflect that the Veteran requested to participate in a PTSD group.  He continued to take Sertraline and Temazepam, and reported that those medications helped him keep calm and sleep.  In 2014, the Veteran participated in individual treatment for PTSD once weekly for four months.  See April 2014, May 2014, June 2014, July 2014 VA outpatient mental health notes.  The Veteran reported that the classes "helped" him and he was more interested in doing things and talking with people.  He asked for a trial period without medications for PTSD.  

In late 2014, the Veteran asked medical providers if it would be possible to convert back to use of oral agents in order to qualify for a CDL and resume driving tractor-trailers (18-wheel trucks).  Although oral medications appeared to assist the Veteran with control of blood sugar, after initial changes in the Veteran's medication regimen, the Veteran continued to require use of insulin.  See June 2015 Primary Care Physician E&M Note; VA outpatient records through September 2016.  

The provider who conducted psychiatry examination in February 2015 concluded that the Veteran's PTSD remained essentially asymptomatic without use of medications.  The examiner noted that the Veteran successfully completed PET treatment, and had since been significantly less symptomatic.  The Veteran reported that "he works to control his anger" and is "better able to tolerate people."  He had a supply of temazepam and would take that twice a week at most, stating "I try not to take it, but if I need it, I'll take it."  The Veteran was longer taking sertraline.

At his February 2015 hearing before the Board, the Veteran testified that his service-connected diabetes left him short of breath and causing tingling and numbness in his feet and arms.  He testified that his blood sugar would go up and down and he would have dizziness when his blood sugar was low.  He would have episodes of such low blood sugar that he would have to eat something and sit and wait for the dizziness to pass every three weeks, on average, he estimated.  He testified that he was receiving Social Security benefits based on his age.  

The examiner who conducted a December 2015 VA examination noted that the Veteran had not required hospitalization for hypoglycemia or hyperglycemia in the past 12 months.  The examiner noted that the Veteran was able, without suffering hypoglycemic episodes, to use his bicycle for transportation during a lengthy period when the Veteran was unable to use his automobile.  The Veteran denied tingling or numbness of the extremities.  No diagnosis of peripheral neuropathy or neuropathy of any extremity was assigned.  

The same examiner provided a March 2016 summary review and opinion.  The examiner noted that the Veteran had no functional limitations of employment, other than inability to drive an 18-wheel truck due to use of insulin.  The examiner opined that the Veteran could engage in employment which required light or moderate physical activity.

In a September 2016 statement, the Veteran reiterated that he could no longer perform a truck-driving job because of his diabetes.  He also stated that he was "considered a liability" because of his diabetes and no one would hire him.  He indicated that his current self-employment would not be considered part-time work, because he might help someone once in a month or be unable to find any self-employment for several months.  

VA examination in February 2017 revealed that the Veteran had not required hospitalization for high or low blood sugar since 2012.  No evidence of diabetic polyneuropathy was found.  The Veteran's physical activity was not regulated.  The Veteran reported that he walked or rode his bicycle "everywhere," since he did not have sufficient funds to get new license plates for his car.  The physician noted that the strenuous physical exercise of riding a bicycle did not result in episodes of high or low blood pressure or blood sugar.  The Veteran also reported that he mowed his own grass using a push mower.  The examiner concluded that the Veteran was capable of light or moderate physical activity employment despite service-connected diabetes mellitus.

VA examinations of the Veteran's vision in February 2017 revealed that the Veteran had refractive error and amblyopia, but not diabetic retinopathy.  Corrected near vision and corrected distance vision was 20/40 or better in the left eye.  Corrected near right eye vision was 20/70, and right eye distance vision was 20/100.  

Neurologic examination disclosed no evidence of current symptoms or findings warranting a diagnosis of peripheral neuropathy of any extremity.  The examiner further noted that the Veteran's feet were negative for any symptoms of diabetic neuropathy during multiple VA outpatient examinations for diabetes, including recent outpatient treatment in 2015 and 2016, 

February 2017 psychiatric examination disclosed that the Veteran had symptoms of anxiety, chronic sleep impairment, and mild memory loss due to PTSD.  The Veteran reported disturbances of motivation and mood, as well as difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that, although the Veteran had been formally diagnosed as having PTSD, the symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  The examiner concluded that the Veteran's PTSD in and of itself did not cause functional limitations and would not prevent him from taking part in gainful employment.   

Analysis

The Veteran has reported, throughout the pendency of the appeal, that he continues to perform work as a self-employed mechanic on an occasional basis, even though he has been unemployed since June 2008.  The Veteran contends that his part-time or occasional self-employment has not been substantially gainful employment.  The Veteran, who began receiving Social Security benefits during the pendency of this appeal, submitted letters from SSA reflecting that he reported no income from working in 2014, 2015, or 2016.  Even though the Veteran did not provide his earning reports or tax records for the years prior to 2014, the Board will assume that the Veteran's occasional self-employment as a mechanic has not been substantially gainful during this appeal.  

The Veteran himself has consistently reported that the economy, not his service-connected disabilities, resulted in the Veteran's job loss in 2008.  That job was the last employment which required the Veteran to drive a truck.  Thus, the Board finds that the Veteran's service-connected diabetes mellitus and PTSD did not cause the Veteran's loss of employment.  

The lengthy 2009 report of vocational rehabilitation evaluation (nearly 200 pages) establishes that jobs for which the Veteran had transferrable job skills, other than driving an 18-wheel truck, were identified.  The VA examinations reports and VA outpatient treatment records throughout the pendency of the appeal reflect that the Veteran was able to perform work requiring light to moderate activity, and was not limited to sedentary work.  

As noted above, the Veteran has consistently been independent in activities of daily living.  He assisted his elderly mother until her death in 2014.  He consistently reported that he was able to mow his lawn, perform heavy household chores, and perform occasional tasks as a mechanic throughout the pendency of this appeal.  The Veteran is currently able to ride a bicycle for transportation in place of his automobile.  

The vocational rehabilitation assessments in 2009 reflect that the Veteran's service-connected disabilities did not preclude employment.  Despite his service-connected disabilities, jobs for which the Veteran had transferrable skills were identified.  However, the Veteran indicated that he was unable to perform employment other than as a trucker or mechanic because of knee pain.  The finding of infeasibility of VA vocational assistance resulted from the combination of service-connected disabilities and his reported symptoms and disabilities for which service connection is not in effect.  The evidence obtained for purposes of the Veteran's claim for vocational rehabilitation services is persuasive evidence which strongly preponderates against his claim that he is unemployable as a result of service-connected disabilities.  

The medical evidence establishes that no provider has attributed a respiratory disability to the Veteran's diabetes.  A diagnosis of asthma has been assigned for the Veteran's respiratory symptoms, but that disability has not been linked to the Veteran's service or a service-connected disability.  No provider has assigned a diagnosis of peripheral neuropathy of any extremity, either prior to or since 2009.  To the extent that the Veteran contends that shortness of breath, foot pain, or neuropathy interfere with employability, the evidence is wholly unfavorable to the claim for TDIU.

As noted above, the Veteran's service-connected diabetes required use of insulin beginning in about summer 2009, many months after the Veteran was laid off from his employment and after the finding of infeasibility of VA Vocational Rehabilitation and Education services.  Since that time, the Veteran has consistently asserted that he is no longer able to pursue his past employment as an interstate trucker because use of insulin for his service-connected diabetes precludes him from obtaining a commercial driver's license (CDL).  

As noted above, the Veteran's interpretation of the DOT and FMCSA driver fitness standards is in error.  The use of insulin to control diabetes does not, in and of itself, preclude an individual from obtaining a CDL.  Rather, an applicant whose diabetes is medically under control may obtain an exemption to the fitness standards.  In particular, the 2012 "medical examination" report which the Veteran completed is not a probative medical or adjudicative opinion that the Veteran's use of insulin precludes him from obtaining a CDL.  

The Veteran's contention that he may be unable to return to employment which requires a CDL is credible.  The Veteran has not been granted service connection for asthma, sleep apnea, refractive error, or alcohol or drug use, among other disorders addressed in the DOT medical fitness requirements.  However, the medical and other evidence preponderates against a finding that the Veteran's service-connected disabilities alone preclude him from obtaining a CDL.  

Assuming the accuracy of the Veteran's contentions that his service-connected diabetes and PTSD preclude him from meeting the requirements to return to employment as a commercial driver or heavy equipment operator, the record establishes that the Veteran's occupational experience and transferrable skills are not limited to employment as a commercial driver.  The medical evidence establishes that the Veteran is not limited to sedentary employment by his diabetes, but, rather, may perform employment which requires light to moderate physical activity similar to mowing grass or riding a bicycle.  

The Veteran is independent in activities of daily living and performs his own household chores.  He is able to leave his home and provide his own transportation for doing so.  At his February 2017 VA examination, the Veteran reported that he left his home daily to go to the grocery store or to a local autobody shop to visit friends or look for work.  

The evidence establishes that the Veteran did not lose his last employment as a result of service-connected disability.  The evidence establishes that the Veteran's service-connected disabilities do not prevent him from performing activities of daily living, from performing work-like activities, such as odd jobs for others, and do not prevent him from interactions in public.  The evidence establishes that the Veteran in unemployed, but does not establish that he is not capable of performing the activities and interactions required for employment.  

The governing regulation requires referral of a TDIU claim to the Director of the Compensation and Pension Service for extraschedular consideration if the Veterans is unemployable by reason of service connected disabilities but fails to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Board notes that extraschedular consideration based on unemployability requires a greater level of impairment of employability than the standard of "marked interference with employment" for purposes of extraschedular consideration under 38 C.F.R. § 3.321(b).  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  

The RO considered 38 C.F.R. § 4.16(b), but found that, although the Veteran would face difficulty finding and maintaining employment, his service-connected disabilities, alone, did not preclude employment.  See November 2010 SOC; March 2011 SSOC; March 2016.  The Board agrees.  Each VA examination relevant to this appeal has included a report from the Veteran that he left his home daily for errands, chores, to look for work, or to see friends or acquaintances, and that he remained capable of employment involving light or moderate activity.  See, e.g., August 2009 VA examination report; December 2015 VA examination report; February 2017 VA examination report.  The Board has considered the difficulties obtaining employment resulting from the Veteran's minimal educational functioning and the specialization of his work experience as truck driver, in light of the limitations imposed by service-connected disabilities, and the fact that the Veteran has not been employed for many years.  Nevertheless, the evidence preponderates against a finding that the Veteran is unemployable as a result of service-connected disabilities.  There is no reasonable doubt.  38 U.S.C.A. § 5017(b).  The claim for TDIU must be denied.  38 C.F.R. § 4.16(a), (b).


ORDER

The claim for TDIU is denied.  


____________________________________________
	MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


